 1   STOVALL & ASSOCIATES
     LESLIE MARK STOVALL, ESQ.
 2   Nevada Bar No. 2566
     ROSS MOYNIHAN, ESQ.
 3   Nevada Bar No. 11848
     2301 Palomino Lane
 4   Las Vegas, NV 89107
     Attorneys for Plaintiff
 5                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 6    DEVRA HANEY-WILLIAMS,                   CASE NO.: 2:17-cv-02900
 7                           Plaintiff,
 8    vs.
 9    JUBILANT CADISTA
      PHARMACEUTICALS, INC., SAM’S WEST,
10    INC., dba SAM’S PHARMACY #10-4974,
11
                        Defendants.
12    ___________________________________
13    SAM’S WEST, INC.,
14                           Cross-Complainant,
15    vs.
16    JUBILANT CADISTA
      PHARMACEUTICALS, INC., a foreign
17    corporation; DOE INDIVIDUALS 1-10; DOE
      EMPLOYEES 11-20; and ROE
18    CORPORATIONS 21-30,
19                          Cross-Defendants.
20

21       STIPULATION AND ORDER FOR PLAINTIFF TO EXTEND TIME TO FILE
             PLAINTIFF’S RESPONSE TO DEFENDANT JUBILANT CADISTA
22      PHARMACEUTICAL’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED
                                 COMPLAINT
23

24          COMES NOW plaintiff by and through her attorneys, Stovall & Associates, and

25   defendant/cross-defendant Jubilant Cadista Pharmaceuticals, Inc., and defendant/cross-complainant

26   Sam’s West, Inc., through their respective counsel of record, have reached the following stipulation:

27   ///

28   ///
 1          IT IS HEREBY STIPULATED AND AGREED that plaintiff’s time to file her response to

 2   defendant Jubilant Cadista Pharmaceutical’s Motion to Dismiss Plaintiff’s First Amended Complaint

 3   shall be extended from March 21, 2019 to April 2, 2019.

 4

 5   DATED this 21st day of March, 2019.                 DATED this 21st day of March, 2019.

 6   STOVALL & ASSOCIATES                                ALVERSON TAYLOR & SANDERS

 7
     /s/ Ross Moynihan                                   /s/ Adam R. Knecht
 8   _____________________________                       ___________________________
     LESLIE MARK STOVALL, ESQ.                           Adam R. Knecht, Esq.
 9   Nevada Bar No. 2566                                 Nevada Bar No. 13166
     ROSS MOYNIHAN, ESQ.                                 6605 Grand Montecito Parkway, Suite 200
10   Nevada Bar No. 11848                                Las Vegas, NV 89149
     2301 Palomino Lane                                  Attorney for Defendant/Cross-Defendant
11   Las Vegas, NV 89107                                 Jubilant Cadista Pharmaceuticals, Inc.
     Attorneys for Plaintiff
12

13
     DATED this 21st day of March, 2019.
14
     PHILLIPS SPALLAS & ANGSTADT, LLC
15
     /s/ Alyce W. Foshee
16   ______________________________
     ROBERT K. PHILLIPS, ESQ.
17   Nevada Bar No. 11441
     Alyce W. Foshee, Esq.
18   Nevada Bar No. 14519
     504 S. Ninth Street
19   Las Vegas, NV 89101
     Attorneys for Defendant/
20   Cross-Claimant Sam’s West, Inc.

21

22

23

24

25

26

27

28                                                  2
 1                                                        Haney- Williams v. Sam’s West Inc., et al.
                                                          2:17-cv-02900
 2                                                        Stipulation and Order

 3
                                                 ORDER
 4
            Based upon the stipulation of the parties and pursuant to its provisions, and for good cause
 5
     appearing therefore, it is hereby
 6
            ORDERED that plaintiff’s time to file her response to defendant Jubilant Cadista
 7
     Pharmaceutical’s Motion to Dismiss Plaintiff’s First Amended Complaint shall be extended from
 8
     March 21, 2019 to April 2, 2019.
 9
            IT IS SO ORDERED:
10
                                                  _________________________________
11                                                UNITED STATES DISTRICT JUDGE

12                                                        March 26, 2019
                                                  DATED:__________________________
13

14

15
     Respectfully submitted by:
16

17   STOVALL & ASSOCIATES

18   /s/ Ross Moynihan
     ____________________________
19   LESLIE MARK STOVALL, ESQ.
     Nevada Bar No. 2566
20   ROSS MOYNIHAN, ESQ.
     Nevada Bar No. 11848
21   2301 Palomino Lane
     Las Vegas, NV 89107
22   Attorneys for Plaintiff

23

24

25

26

27

28                                                   3
